Citation Nr: 0014173	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from August 1961 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which, in part, denied service connection for 
multiple sclerosis.  He testified before the undersigned at a 
video conference hearing in August 1999.


FINDING OF FACT

The appellant's multiple sclerosis manifested itself to a 
compensable degree within seven years of his active naval 
service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
multiple sclerosis was incurred in active naval service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, multiple 
sclerosis manifest to a degree of 10 percent within seven 
years from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim, one that is meritorious on 
its own or capable of substantiation and that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
There must be competent medical evidence of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus, or link, between the in-service 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In this case, the record shows that the appellant was 
diagnosed with multiple sclerosis in September 1977, thereby 
satisfying the initial element of a well-grounded claim.  
This diagnosis was rendered more than 10 years after he 
separated from service.  Therefore, for the appellant to 
prevail there must be evidence linking the diagnosis to 
service or to the period ending seven years after he 
separated from service.  Although the service medical records 
are silent as to multiple sclerosis, he maintained in his 
statements and his August 1999, credible testimony before the 
undersigned that the symptomatology noted in July 1974 
constituted the initial manifestations of multiple sclerosis.  
His allegations are supported by clinical records from July 
1974 showing findings of low back pain, "bizarre sensory 
complaints," and efforts to rule out demyelinating disease 
and multiple sclerosis.  These clinical records, coupled with 
the appellant's credible contentions, satisfy the second and 
third elements of a well-grounded claim.  

Because the claim is well grounded, VA has a duty to assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  Here, the 
record includes various clinical documents concerning the 
history of treatment from 1974 through the present.  In light 
of this evidence, the Board determines that VA has complied 
with its duty to assist.  

As to the merits of the claim, a variety of clinical records 
in the 1980s and 1990s noted the appellant's history as 
including a diagnosis of multiple sclerosis at some point 
between 1972 and 1977.  These documents, though, based on 
historical recollection after many years, provide little 
probative insight into the initial onset of the disease.  In 
a near-contemporaneous March 1978 letter, the appellant 
referred to a diagnosis of multiple sclerosis in September 
1977.  The record includes September 1977 private clinical 
records, in which a physician noted the possibility of an 
initial diagnosis of multiple sclerosis, as well as 
significance in the appellant's earlier July 1974 episode.  
At that time, various symptoms were noted, including back 
pain, numbness and difficulty controlling his lower 
extremities.  Several causes were noted, but not ruled out, 
including meningitis, Guillain-Barré syndrome, and multiple 
sclerosis.  

While the record does not include a definitive statement 
linking the diagnosis of multiple sclerosis in September 1977 
to the episode in July 1974, the comments by the private 
physician in September 1977 indicate that the earlier episode 
was a precursor of the later symptomatology.  Moreover, the 
clinical records in July 1974 mentioned the possibility of 
multiple sclerosis, although a definitive diagnosis was not 
offered.  

In determining whether service connection is warranted for a 
disability, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107(b)  When there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  When a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).

In the present case, the evidence as to when multiple 
sclerosis initially became manifest appears to be in relative 
equipoise.  The record shows the initial diagnosis in 
September 1977, although there were suspicions of the 
presence of that disease in July 1974, within seven years of 
the appellant's separation from active service.  Moreover, 
the physician diagnosing multiple sclerosis in September 1977 
noted interest and significance in the appellant's July 1974 
symptomatology of back, neck and spine pain and a persistent 
sensation of numbness in his lower extremities.  With these 
factors in mind, the Board believes that the evidence on the 
question of the initial onset of multiple sclerosis is in 
approximate balance, that the benefit of the doubt will be 
accorded to the appellant, and that his multiple sclerosis 
was manifest within seven years of active service.  

For the Board to grant service connection for multiple 
sclerosis, even with this conclusion of multiple sclerosis 
manifest within seven years of service, the record must 
demonstrate that this disease was manifest to a degree of 10 
percent in July 1974.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
The July 1974 clinical records indicated that the appellant 
had complaints of persistant numbness and radiculopathy into 
the lower extremities.  Such clinical findings seem to 
broadly correspond with the criteria for a 10 percent 
evaluation, manifested by anesthesia in the lower extremities 
from mild incomplete paralysis of the sciatic, popliteal, 
peroneal, tibial or crural nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720 to 8526, 8626, 8726.  Thus, 
resolving all doubt in the appellant's favor, the clinical 
evidence and credible testimony of record indicates that the 
appellant's multiple sclerosis was manifest to a compensable 
degree within seven years of his separation from active naval 
service.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

